The third party defendant Samuel Heyman’s petition for certification for appeal from the Appellate Court, 52 Conn. App. 136 (AC 16676), is granted, limited to the following issues:
“1. Did the Appellate Court properly enforce the twenty day time limit of General Statutes § 52-102a for asserting a claim against an impleaded party?
“2. Did the Appellate Court properly hold that the trial court abused its discretion by refusing to allow an untimely ‘assertion of claim’ to be ‘amended’ into a negligence complaint after the jury had been selected?”
CALLAHAN, C. J., and MCDONALD, J., did not participate in the consideration or decision of this petition.